    Case: 1:19-cv-02519-JPC Doc #: 178 Filed: 03/22/21 1 of 6. PageID #: 5453



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LEONARD MAZZOLA,                                         Case No. 1:19-CV-02519
                         Plaintiff,                      Judge J. Philip Calabrese

    vs.                                                  Magistrate Judge David A. Ruiz
ANTHONY TOGLIATTI, et al.
                         Defendants.

                   PLAINTIFF LEONARD MAZZOLA’S MOTION TO CONSOLIDATE


          Plaintiff Leonard Mazzola respectfully moves the Court to consolidate this matter with

Mazzola v. O’Brien, Case No. 1:21-cv-00636, under Fed. R. Civ. P. 42(a)(2) because the two actions

involve common questions of fact and law and because consolidation would help all parties and the

Court avoid unnecessary cost and delay.

          A memorandum in support follows.
     Case: 1:19-cv-02519-JPC Doc #: 178 Filed: 03/22/21 2 of 6. PageID #: 5454



                                           ISSUE PRESENTED
Consolidation is appropriate to avoid duplicative litigation. This matter and Mazzola’s separately filed
action against Defendant O’Brien arise from a common core of facts and will save judicial and party
resources if tried together. Should the Court consolidate these matters?

                             FACTUAL AND PROCEDURAL BACKGROUND
        After the Court granted qualified immunity to Defendant O’Brien against the First

Amendment–retaliation claim Mazzola urged in this lawsuit, the Court ordered Defendants to

produce new evidence, which revealed new causes of action for First Amendment retaliation against

O’Brien.1 These new documents and O’Brien’s October 20, 2020 testimony unveiled new

information demonstrating O’Brien’s acts of retaliation against Mazzola:

        1. After meeting with other City officials, including Defendants Kilbane and Togliatti, on

            March 22, 2019, O’Brien agreed to speak to union attorney Phillips about the

            investigation into Mazzola2 and then individually decided what information to provide to

            Phillips about whether and how the City planned to discipline Mazzola in a March 25,

            2019 call he had with union attorney Phillips.3

        2. In his March 25, 2019 call with Phillips, O’Brien made the legal argument that a

            disciplinary arbitration regarding alleged dishonesty would be sufficient “adjudication” of

            deception to constitute a Brady disqualifier that would effectively bar Mazzola from

            testifying in court.4

        3. In the March 25, 2019 call, O’Brien made clear that the City’s planned discipline could

            result in Mazzola’s termination, telling Phillips that “the City would be left with whether



1 See Order granting motion to compel (Oct. 14, 2020), ECF No. 146; Order granting qualified immunity to
O’Brien (Oct. 15, 2020), ECF No. 147; Order requiring Defendants to produce specific emails after in camera
review (Oct. 19, 2020), ECF No. 162; Dep. of O’Brien (Oct. 20, 2020), ECF No. 172-1 (referenced excerpts
attached as Ex. 1).
2 O’Brien Dep. (Oct. 20, 2020) at 130:10–20.
3 O’Brien Dep. (Oct. 20, 2020) at 128:1–7, 133:1–20, 138:8–18, 139:8–12, 139:13–17.
4 Email from O’Brien to Kilbane, Linker, and Togliatti sent Mar. 25, 2019 at 2:41 p.m., Ex. 22 to O’Brien

Dep. of Oct. 20, 2020 (included in Ex. 1).
                                               Page 1 of 5
     Case: 1:19-cv-02519-JPC Doc #: 178 Filed: 03/22/21 3 of 6. PageID #: 5455




            Lenny could serve as a police officer if he was disqualified as a witness because of

            dishonesty” and that “if, after an arbitration, it was found that Lenny could not serve as

            a witness[,] then at that point the City may take the position he cannot serve an essential

            function of his position[,] which could affect Lenny’s employment.”5

        4. Although O’Brien admitted he told Phillips that the City “would demote Lenny to patrol

            officer”6 and “discussed the viable alternative of Lenny retiring at his current grade

            without Bill Evans [sic] report being created[,]”7 O’Brien testified that he did not know

            what the City “would” actually do. O’Brien “knew the City was contemplating

            disciplining Mr. Mazzola” but “was not part of any discussion of what that discipline

            would look like or what was the result.”8 O’Brien specifically denied that the City

            intended to demote Mazzola.9 If factually accurate, this testimony means that O’Brien

            independently decided to threaten to demote Mazzola if he did not retire.

        5. After eliciting assistance from City officials to prepare an email to Phillips memorializing

            what the discipline the City had planned, O’Brien received multiple emails from “various

            individuals.”10 This included a draft predisciplinary notice from Human Resources

            Director Letitia Linker.11 He ultimately based his email to Phillips primarily upon

            information and direction from Defendant Kilbane.12

        6. In O’Brien’s email to Phillips sent March 28, 2019, O’Brien knowingly included instances

            of Mazzola’s speech about the ticket quota outside his chain of command as grounds for


5 Id.
6 Id.
7 Id.
8 O’Brien Dep. (Oct. 20, 2020) at 139:13–17.
9 Id. at 139:8–12.
10 Id. at 155:11–25.
11 Email from Linker to O’Brien and Kilbane, Mar. 27, 2019, Ex. 23 to O’Brien Dep. of Oct. 20, 2020

(included in Ex. 1).
12 O’Brien Dep. (Oct. 20, 2020) at 162:4–23, 161:4–14; see Ex. 2, Defs.’ Dep. Ex. 56 to O’Brien Dep.


                                               Page 2 of 5
     Case: 1:19-cv-02519-JPC Doc #: 178 Filed: 03/22/21 4 of 6. PageID #: 5456




            the discipline the City had intended if Mazzola had not agreed to retire.13 O’Brien

            admitted in his October 2020 testimony that the March 28, 2019 email’s reference to

            “[l]ying to the Mayor regarding performance measurement standards allegedly approved

            by the Chief” referred to Mazzola talking to Mayor Togliatti about the performance

            standard for patrol officers.14 He also admitted that his email’s reference to Mazzola’s

            alleged “insubordination” by way of “usurping his superiors to directly communicate

            with City officials and employees” involved “incidents where Mazzola was going around

            Chief Kilbane and speaking specifically to Letitia Linker and/or the Mayor.”15 He knew

            these “incidents” included discussions with Defendant Togliatti about the quota.16 As

            Law Director, O’Brien should have known that, as this Court has already ruled, these

            “incidents” were speech protected by the First Amendment.17

        7. O’Brien individually decided to impose the 5:00 p.m. deadline for Mazzola to submit his

            official notice of retirement to the mayor, which gave Mazzola less than two hours to

            decide whether to take the deal to retire in lieu of discipline.18 This high-pressure

            deadline interfered with the normal course of an officer’s retirement and was an act of

            retaliation, in and of itself and as part of Defendants’ constructive discharge of Mazzola.19

        8. More than two hours after Mazzola had emailed his official notice of retirement to

            Togliatti, O’Brien emailed Defendant Kilbane and Human Resources Director Linker:

            “Message delivered to [Phillips]. He will mention it to Lenny about going quietly into the




13 Id. at 165:4–166:5.
14 Id. at 164:10–23.
15 Id. at 165:4–19.
16 Id. at 165:20–166:5.
17 See Ord., ECF No. 147 at 7–9.
18 O’Brien Dep. (Oct. 20, 2020) at 186:7–19.
19 See First. Am. Compl. ¶¶ 129(e), 86–89, ECF No. 7.


                                               Page 3 of 5
     Case: 1:19-cv-02519-JPC Doc #: 178 Filed: 03/22/21 5 of 6. PageID #: 5457




            night.”20 O’Brien testified in October 2020 that he communicated to Phillips “a concern

            that Lenny would actively—after his retirement actively go out of his way to contact

            police officers to disrupt the organization and procedures of the City. And what he does

            as a private citizen is fine, but wanted to make sure he didn’t actively try to have the

            officers in the police department, you know, cause a ruckus.”21 This attempt to restrain

            Mazzola’s speech after he became a private citizen is an independent act of retaliation.

                                          LAW AND ARGUMENT
        Under Fed. R. Civ. P. 42(a)(2), the court may consolidate actions that involve common

questions or law or fact. The rule’s purpose “is to give the court broad discretion to decide how

cases on its docket are to be tried so that the business of the court may be dispatched with

expedition and economy while providing justice to the parties.”22 The ultimate goal of consolidation

is to avoid duplicative litigation.23 Rule 42(a) “was designed and intended to encourage []

consolidation where possible.”24

        Here, consolidation is possible, practical, and necessary to avoid duplication of effort for the

Court, the parties, and the witnesses. Mazzola’s First Amendment–retaliation claim against

Defendant O’Brien arises from O’Brien’s actions during the same course of events described in

Mazzola’s original lawsuit. The Court can try all fact disputes in one proceeding and fashion an

appropriate injunctive remedy in light of the evidence presented at trial. Consolidation will save time

and avoid unnecessary costs to the parties, including duplication of effort in this fee-shifting matter.




20 Email from O’Brien to Kilbane, Linker, and Togliatti, Mar. 29, 2019, Ex. 29 to O’Brien Dep. of Oct. 20,
2020 (included in Ex. 1).
21 O’Brien Dep. (Oct. 20, 2020) at 177:12–20.
22 Wright & Miller, FEDERAL PRACTICE & PROCEDURE, § 2381 (1971).
23 Twaddle v. Diem, 200 F. App'x 435, 438 (6th Cir. 2006).
24 U.S. v. Knauer, 149 F.2d 519, 520 (7th Cir. 1945).




                                                Page 4 of 5
     Case: 1:19-cv-02519-JPC Doc #: 178 Filed: 03/22/21 6 of 6. PageID #: 5458




        The Court should consolidate the matters because they involve common issues of law and

fact. The time and effort consolidation will save vastly outweigh any inconvenience or delay it will

cause. The individual defendants, other City officials, and all of the third-party witnesses would

benefit from testifying at one trial instead of two. A single trial would also be more convenient for

the Court and counsel.

                                                CONCLUSION
        Considerations of judicial economy, witness convenience, as well as the parties’ interest in

litigating similar issues only once recommend that cases as closely associated as these be heard

together. Plaintiff Mazzola respectfully requests that this matter be consolidated with Mazzola v.

O’Brien, Case No. 1:21-cv-00636, under Fed. R. Civ. P. 42(a)(2).

Dated: March 22, 2021                                   Respectfully submitted,

                                                         /s/Subodh Chandra
                                                        Subodh Chandra (0069233)
                                                        Jessica S. Savoie (0099330)
                                                        Brian Bardwell (0098423)
                                                        THE CHANDRA LAW FIRM LLC
                                                        The Chandra Law Building
                                                        1265 West Sixth Street, Suite 400
                                                        Cleveland, Ohio 44113
                                                        216.578.1700 (p) / 216.578.1800 (f)
                                                        Subodh.Chandra@ChandraLaw.com
                                                        Jessica.Savoie@ChandraLaw.com
                                                        Brian.Bardwell@ChandraLaw.com
                                                        Attorneys for Plaintiff Leonard Mazzola




                                              Page 5 of 5
